DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
In response to Office action dated 03/16/2022 (“03-16-22 OA”), Applicant amended title and claims 1 and 5 while canceling claims 2-4 and 6-7 in reply dated 06/16/2022 (“06-16-22 Reply”). 
Response to Arguments
The objection to specification as set forth under line item number 1 as set forth in the 03-16-22 OA is withdrawn due to remarks from the 06-16-22 Reply and Interview Summary held on 06/13/2022, attached hereto. 
Applicant’s amendments to title have overcome the objection to specification as set forth under line item number 2 of the 03-16-22 OA. 
Applicant’s amendments to claim 1 have overcome the first 35 USC 112(b) indefiniteness rejection as set forth starting on page 3, line item number 3 of the 03-16-22 OA. 
The second 35 USC 112(b) indefiniteness rejection as set forth starting on page 4, line item number 3 of the 03-16-22 OA is withdrawn due to remarks from the 06-16-22 Reply and Interview Summary held on 06/13/2022, attached hereto. 
Applicant’s amendments to claim 1 have overcome the prior art rejections based at least in part on Ohura as set forth under line item 4 and pages 4-9 of the 03-16-22 OA.

Reasons for Allowance
Claims 1 and 5 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the allowable subject matter of now canceled dependent claim 4 and intervening claim 2 have been incorporated into parent claim 1 as set forth under line item number 5 of the 03-16-22 OA. Previous, now canceled intervening dependent claim 3 is not expressly included in claim 1 -- however the specific gas used is already claimed in claim 4, therefore intervening claim 3 does not expressly need to be included in parent claim 1. 
The reason for the allowable subject matter of now canceled dependent claim 4 is explained in line item number 5 of the 03-16-22 OA.
Dependent claim 5 is allowed, because it depends on allowed claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
27 June 2022
/John P. Dulka/Primary Examiner, Art Unit 2895